The information charges that in Okmulgee county, October 6, 1923, Frank Stokes did have possession of certain intoxicating liquor, to wit, 15 gallons of Choctaw beer, with the unlawful intent to sell the same. On the trial the jury returned a verdict finding the defendant guilty and fixing his punishment at confinement in the county jail for 30 days and a fine of $500. From the judgment rendered thereon, an appeal by transcript of the record proper was taken.
On the record before us we find that the information was sufficient, and the demurrer thereto was properly overruled. No objection was made nor exception saved to the instructions as given by the court. In the absence of a transcript of the testimony taken upon the trial, the other assignments of error are not presented by the record. The judgment appealed from is therefore affirmed.
BESSEY, P.J., and EDWARDS, J., concur.